COLLIER, C. J.
There can be no doubt but the act of 1790, prescribes the mode in which the proceedings and judgment in a court of record of a sister state, shall be authenticated, so as to entitle it to be received as evidence in the courts of any other state. This is conclusively shown by a comparison of the language .of that statute, with the terms employed in the supplementary enactment of 1804, as well as the uniform practice and decisions of the courts of the different states, whenever a question has been raised.
The exemplification from the superior court of Georgia is regularly authenticated; although the judge does not certify, in totidem verbis, to the official character of the clerk, he affirms that his attestation is in due farm, and this is all that is required; these terms are sufficiently expansive in their import, to embrace every thing that is material. Brown v. Adair, 1 Stew. & Port. Rep. 49, upon this point, has been followed as a correct exposition of the law.
In respect to the objection that two of the defendants to the judgment in Georgia are of the same name, but distinguished in the proceedings there as junior and senior ; and it was not shown to the orphans’ court, whether either, and which one of their estates was administered on by the defendant ; it is enough to say that it was not incumbent on the plaintiff to have adduced evidence, in the. first instance, that the judgment debtor and intestate, were the same person; True, proof showing this to be doubtful, might devolve upon the plaintiff the necessity of establishing their identity; but until their identity is made doubtful, the plaintiff. may rely upon his exemplification-verifying, if required, the justness *634of his- demand, as the statute directs. See Givens et al. v. Tidmore, 8 Ala. Rep. 745. The judgment of the orphans’ court is reversed, and the cause remanded.